t c summary opinion united_states tax_court hubert and flora m swaringer petitioners v commissioner of internal revenue respondent docket no 282-o00s filed date hubert and flora m swaringer pro_se keith l gorman for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a penalty under sec_6662 a for negligence of dollar_figure after concessions the issues are whether petitioner hubert swaringer petitioner had unreported income of dollar_figure whether petitioner is entitled to schedule c deductions in amounts greater than those allowed by respondent and whether the negligence_penalty is applicable petitioners resided in philadelphia pennsylvania at the time the petition was filed and during the year at issue the facts may be summarized as follows petitioner flora m swaringer mrs swaringer was employed as a secretary and was paid a salary of dollar_figure in petitioner was the pastor of the united house of prayer for all people the church in new york new york the parties stipulated that petitioner was not an employee of the church and was self-employed petitioner was paid from the offerings of the congregation on schedule c profit or loss from business relating to petitioner’s ministry petitioners reported dollar_figure as income from the church neither petitioners nor the church maintained records of the offerings respondent used a so-called bank_deposits analysis to verify petitioners’ income that analysis showed the following petitioners concede that they failed to report dividend income of dollar_figure respondent concedes that the unreported income should be reduced by dollar_figure resulting from nontaxable bank transfers bank_deposits dollar_figure less mrs swaringer’s deposits dollar_figure schedule c--gross income big_number bank loan big_number reimbursement from the church big_number big_number unexplained bank_deposits dollar_figure respondent’s concession reduces the unexplained bank_deposits amount by dollar_figure petitioner testified that of the remaining unexplained bank_deposits dollar_figure was a loan from one robin oliver and the remainder constituted nontaxable gifts from parishioners of the church according to petitioner on occasions such as his birthday father’s day and christmas parishioners would give him money as gifts on schedule c petitioners claimed deductions of dollar_figure with regard to petitioner’s activity as a minister of this amount respondent disallowed dollar_figure the following schedule shows the amounts claimed and disallowed expenses claimed allowed disallowed advertising dollar_figure dollar_figure --o- automobile big_number big_number dollar_figure office --q- repairs big_number big_number -q- license sec_443 -o- travel big_number big_number meals big_number big_number utilities big_number -0- big_number robes etc big_number big_number dry cleaning big_number big_number tithes big_number -0- big_number ' in the notice_of_deficiency respondent allowed petitioners an additional dollar_figure as charitable_contributions on schedule a itemized_deductions which includes the amount petitioners claimed on schedule c as tithes discussion a unreported income initially we note that it appears that the bank_deposits analysis should be modified to reflect the dividend income dollar_figure that petitioners concede was not reported on their return we also accept petitioner’s testimony that the analysis should be modified to reflect the money borrowed dollar_figure from robin oliver with respect to the balance of the unexplained bank_deposits petitioners argue that these funds are nontaxable gifts from various unspecified members of the church sec_102 a provides that gross_income does not include the value of property acquired by gift neither the code nor the regulations define a gift_for the purposes of sec_102 in 363_us_278 the supreme court summarized the case law regarding whether amounts received were gifts within the meaning of sec_102 as follows the mere absence of a legal or moral obligation to make such a payment does not establish that it is a gift and importantly if the payment proceeds primarily from the constraining force of any moral or legal duty or from the incentive of anticipated benefit of an economic nature it is not a gift and conversely w here the payment is in return for services rendered it is irrelevant that the donor derives no economic benefit from it a gift in the statutory sense on the other hand proceeds from a detached and disinterested generosity out of affection respect admiration charity or like impulses and in this regard the most critical consideration is the transferor’s intention the donor’s characterization of his action is not determinative--that there must be an objective inquiry as to whether what is called a gift amounts to it in reality it scarcely needs adding that the parties’ expectations or hopes as to the tax treatment of their conduct has nothing to do with the matter the proper criterion is one that inguires what the basic reason for the donor’s conduct was in fact--the dominant reason that explains his action in making the transfer fn refs and citations omitted petitioners have the burden of establishing that the amounts in dispute constituted nontaxable gifts see rule a the fundamental problem with petitioners’ case is that we have no evidence as to the dominant reason for the transfers instead all we have is petitioner’s characterization of the transfers as gifts which in itself has little or no evidentiary value on the other hand the evidence that we do have strongly suggests that the transfers were not gifts within the meaning of sec_102 the transfers arose out of petitioner’s relationship with the members of his congregation presumably because they believed he was a good minister and they wanted to reward him furthermore petitioner testified that without the gifts his activity as a minister was essentially a money losing -- - activity in short as petitioner recognized the so-called gifts were a part of the compensation he received for being a minister as such the transfers are not excludable from income under sec_102 see 67_f3d_149 8th cir 219_f2d_834 10th cir affg 21_tc_742 banks v commissioner tcmemo_1991_641 b schedule c expenses sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business including travel_expenses while away from home the taxpayer has the burden of establishing that such expenses were paid_or_incurred see 290_us_111 in addition certain other provisions mandate that a taxpayer maintain specific records concerning certain types of expenses see sec_274 with these principles in mind we turn to the expenses claimed and in dispute here automobile --petitioners claimed a deduction of dollar_figure for automobile expenses respondent disallowed dollar_figure of that amount the deduction claimed was based on the number of miles allegedly driven in connection with petitioner’s ministry sec_274 provides that no deduction shall be allowed with respect to listed_property unless certain substantiation rules are met listed_property includes any passenger automobile see sec_280f a i to meet these requirements petitioner must substantiate the amount of the business use and total use of the automobile the time of the use of the automobile and the business_purpose for the use see sec_1_274-5t temporary income_tax regs fed reg date petitioner must maintain adequate_records such as a log diary or trip sheet see sec_1_274-5t temporary income_tax regs fed reg date petitioner’s records consist of a document prepared by his secretary after the end of the year that contains headings as to the date of travel the place of travel the general purpose of the travel and the mileage there are however many problems with the information contained in that document it contains petitioner’s transportation to and from his residence philadelphia and his place of business new york which represents personal commuting and not deductible expenses see holmes v commissioner tcmemo_1993_387 it also contains a trip to los angeles california that petitioner admits was erroneous there are trips listed for which the stated mileage is obviously wrong furthermore the reasons stated for the the one-way mileage from baltimore maryland to spartanburg south carolina 1s approximately petitioner’s records indicate that the mileage is big_number the records also indicate that the mileage from philadelphia pennsylvania to miami florida is big_number the actual mileage is approximately big_number it is clear that petitioner did not intend to list continued --- - travel lack any specificity in short we do not find that petitioner’s records satisfy the requirements of sec_274 we sustain respondent’s determination as to the automobile expenses travel and meals --petitioners claimed deductions of dollar_figure and dollar_figure for travel and meals respectively respondent allowed dollar_figure and dollar_figure respectively as to the travel sec_274 requires that travel_expenses be substantiated by evidence establishing the amount of the expense the business_purpose for the travel and the time and place of the travel petitioners introduced no receipts or other evidence to show the amounts paid or the business_purpose of the travel with respect to the meals petitioner contends that he is entitled to use the so- called per_diem substantiation see revproc_94_77 1994_2_cb_825 but to use the per_diem method in lieu of strict substantiation a taxpayer still must substantiate the elements of time place and business_purpose of the travel_expenses in accordance with the regulations under section z274 d revproc_94_77 sec_4 c b pincite see reynolds v commissioner tcmemo_2000_20 as we have noted continued roundtrip mileage ‘ petitioner’s records state that the reason for many of the trips was to attend a conference without any description of the nature of the conference --- - petitioners have not satisfied this requirement we sustain respondent’s determinations utilities --petitioners claimed a deduction of dollar_figure for utilities which respondent disallowed in full as we understand the deduction claimed was for telephone expenses_incurred on petitioners’ home telephone petitioners have no records substantiating these expenditures as expenses_incurred in petitioner’s trade_or_business they apparently did not keep the monthly telephone statements petitioners could have but did not obtain copies of statements from the telephone company in addition the cost of basic local_telephone_service with respect to the first telephone line is a personal_expense and is not deductible see sec_262 we sustain respondent’s disallowance of the deduction robes and dry cleaning --petitioners claimed deductions of dollar_figure for robes and dry cleaning respondent allowed dollar_figure for these items petitioner claims that because of the nature of his employment he was required to wear business suits that he would not otherwise have worn but even if this were correct the cost of clothing is only deductible if the clothing is of a type specifically required as a condition_of_employment and is not adaptable as ordinary clothing this rule also applies to the maintenance of such clothing see 628_f2d_467 5th cir kalms v commissioner t c memo - there is no indication in the record that the amounts disallowed were for clothing that could not be worn in an ordinary way respondent’s determinations are sustained negligence ----respondent determined that the omission_from_income of the so-called gifts and the deductions claimed on the schedule c were due to negligence and that the penalty under sec_6662 is applicable sec_6662 imposes a penalty with respect to any portion of an underpayment_of_tax required to be shown on a return in an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 applies inter alia to underpayments attributable to negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs also ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd on other grounds 501_us_868 the question then is whether petitioners’ conduct meets the reasonably prudent person standard see id we do not believe that petitioners’ conduct meets this standard the law surrounding the disputed items is not complex with respect to the claimed deductions petitioners were required to maintain records which they failed to do furthermore there is no indication that petitioners sought the advice of a gualified tax advisor concerning any of the disputed items we sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
